Title: From George Washington to the Massachusetts Council, 10 January 1776
From: Washington, George
To: Massachusetts Council



Gentn
Cambridge Jany 10. 1776

In the confused & distordered state of this Army, occasioned by such Capital changes as have taken place of late, I have found it almost impossible to come at exact returns of the strength of our Lines—Not till last night was I able to get in the whole, Since the dissolution of the old Army; by these I find myself weaker than I had any Idea of, and under the necessity of requesting an exertion of your Influence & Interest to prevail upon the Militia of this Government, now in the pay of the Continent, to continue till the last of the month & longer if requisite—I am Assured that those of New Hampshire will not stay any longer than they ingaged for, notwithstanding our weak state and the Slow progress we make in recruiting, which by the last weeks report, amounts to but little more than half of our usual Compliment, owing it is said to the number of men going or expectg to goe into the Provincial Service at or near their own Homes.
I am more & more convinced that we shall never raise the Army to the New Establishment by voluntary Inlistments, It is therefore necessary that this & the Neighbouring Governments should consider in time & adopt some other expedient for effecting it.
The Hurry I was in the other day when your Committee did me the honour to present a petition from a person (whose name I have forgot) wanting to be employ’d in the Continenl Army prevented me from being so full on the Subject as I wished.
I shall beg leave therefore at this time to Add, that I hope Your Honourable Board will do me the Justice to beleive, that It will give me pleasure at all times to pay a proper respect to any recommendation coming from them, And that the reason

why I do not now Encourage such kind of Applications as was made is That the New Army was arranged as near the plan & agreable to the Orders of Congress (Altho some unavoidable departures & Changes have taken place) as It was in my power to Comply with—And the Officers thus constituted ordered to recruit—every attempt therefore of others, not of this appointment must counteract & has been of infinite prejudice to the service—They Infuse Ideas into the minds of the men, they have any influence over that by engaging with them or which is tantamount not engaging with others, they shall be able to force themselves into the service; Of this we have numberless Instances; I am therefore anxious to discourage every attempt of the kind, by Convincg such persons that their engaging a Company will not bring them in—If such persons could once be convinced of this the business of this Army would go on more smoothly & with much more regularity & order—In short Gentlemn It is scarce possible for me to convey to you a perfect Idea of the trouble & vexation I have met with in getting this matter fixed upon some settled footing—One day an Officer wou’d serve, another he wou’d not & so on, that I have hardly known what steps to pursue for preserving of Consistency & advancing the good of the service, which are the only Objects I have in view; I have no friend I want to bring in, nor any person with whom I am the least connected that I wish to promote. I am Gent. with much esteem &c.

G.W.

